DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment filed on 04/29/2021, addressing claims 1-2, 4-7, 10-11, 13-15 and 21-27 rejection from the non-final office action (02/17/2021) by adding new claim 28 is entered and will be addressed below.
The examiner notices Applicants left underline below “removably” in claim 1 which was from previous amendment.
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a heating element” in claims 14-15 and 25, this is considered as resistive coil, a lamp, or a ceramic heater according to [0021], or equivalent thereof.
The “lifting mechanism” of claim 21, this is considered as a lift motor or a linear actuator, as defined in [0020] and claim 22, or equivalent thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ”a lift plate  … sealingly separates the inner chamber into high-pressure and low-pressure regions, the high-pressure region bounded by the lift plate and the inner shell” of claim 1, the pressure difference between the two regions is operational dependent and is considered an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
	 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-6, 10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 20030053893, hereafter ‘893), in view of Voigt et al. (US 3749383, hereafter ‘383), Salzman (US 5597439, hereafter ‘439), and Shibata et al. (US 20080083109, hereafter ‘109).
‘893 teaches some limitations of:
Claim 1: batch processing unit (abstract, the claimed “A batch processing chamber comprising”):
As shown in FIGS. 1 to 3, the first CVD unit 61 has an antechamber 64 where the boat 79 waits. A housing 65 of the antechamber 64 ([0027], the claimed “a lower shell”);
Installed at a front wall of the housing 65 of the antechamber 64 and its adjoining rear wall of the housing 12 of the negative pressure wafer transfer chamber 11 are wafer loading/unloading openings 66 and 67 ([0027], 3rd sentence, the claimed “a substrate transfer port formed through the lower shell”); 
nd sentence, the heater unit is the claimed “an upper shell disposed on the lower shell”, the process tube 75 is the claimed “an inner shell disposed within the upper shell, the inner shell and the upper shell bounding an outer chamber, the inner shell and the lower shell bounding an inner chamber that is isolated from the outer chamber” and “one or more heaters disposed within the outer chamber”);
 A horizontally protruded arm 87 is installed on a side surface of the elevating stage 85, and a sealing cap 88 is horizontally installed at an end portion of the arm 87. The sealing cap 88 functions to airtightly seal the boat loading/unloading opening 71 disposed at the housing 65 of the antechamber 64 serving as a furnace mouth of the process tube 75 and also vertically supports the boat 79 ([0030], see Fig. 4, the claimed “a lift plate moveably disposed within the lower shell, wherein the lift plate, when in a raised position, sealingly separates the inner chamber into high-pressure and low-pressure regions, the high-pressure region bounded by the lift plate and the inner shell”, note by operating of the gas supply line 77, the process room 74 is capable of being at a higher pressure than the vacuum of the antechamber 64); 
The process tube 75 is supported via a manifold 76 disposed on the top wall of the housing 65 of the antechamber 64, and connected to the manifold 76 are a gas supply line 77 for introducing a source gas or a purge gas into the process room 74 formed by the cylindrical hollow portion of the process tube 75 and an exhaust line 78 for evacuating the inside of the process tube 75 ([0028], 2nd last sentence, the claimed 

	‘893 does not teach the other limitations of:
Claim 1: (1A) (one or more heaters disposed within the outer chamber) and directly attached to the inner shell, wherein the inner shell is an innermost shell of the batch processing chamber;
(1B) (a bottom surface of the inner shell is configured to be coupled to an injection ring) of a plurality of injection rings,
(each injection ring) of the plurality of injection rings (comprises a injection port) and a seal, 
(1C) wherein the seal is disposed on a lower surface of at least one of the injection rings of the plurality of injection rings, wherein the lower surface of the at least one of the injection rings interfaces and seals to a top surface of the lift plate when in the raised position, wherein the plurality of injection rings is disposed entirely within the upper shell,
(1D) (each injection ring) of the plurality of injection rings (comprises one or more outlet ports facing the injection port across the inner chamber),


‘383 is an analogous art in the field of APPARATUS FOR PROCESSING SEMICONDUCTOR DEVICES (title), The furnace 12 is a reactor-type furnace for the epitaxial deposition of a semiconductor material on a suitable substrate. The furnace 12 comprises a housing 18 having a heating chamber 20 disposed in the upper portion of the housing 18 (col. 2, lines12-16, i.e. lower shell and upper shell), The holder 34 … for supporting the substrate wafers 32 (col. 2, lines 35-38) by lifting the holder (col. 4, line 65). ‘383 teaches that A coil 30 of electrically conductive material surrounds the bell jar 22 and is adapted to be connected to a suitable rf (radio frequency) generator (not shown) for inductively heating electrically conductive materials introduced in the heating chamber 20 (col. 2, lines 23-28). Figs. 1-2 show the heating coil 30 is in direct contact with the inner shell/heating chamber 20, and square container that enclose the furnace 12 is the “upper shell”.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the heating element (e.g. coil 30) portion of the heater 73 of ‘893 to be in direct contact with the inner shell while keeping the outer shell in place, as taught by ‘383 (the limitation of 1A). It has 

‘439 is an analogous art in the field of Process Gas Inlet And Distribution Passages (title), the number, location and dimension of passages may be easily created or adjusted in standard uncut gas distribution rings to improve uniformity of deposition or etching of a substrate being processed or to provide any number of standard predetermined flow regime choices (col. 7, lines 24-27, similar to ‘893’s plasma CVD and etching, [0071]). ‘439 teaches that an easy to modify, remove, clean, and replace gas distribution ring for a highly corrosive plasma etch substrate processing chamber … Gas is provided to a gap between adjacent pieces in sealing a ceramic dome of the processing chamber to a lower wall section of processing chamber. The gap acts as a manifold type channel around the periphery of the processing chamber. The channel opening is obstructed by the gas distribution ring. The gas distribution ring includes a series of slots in its surface which control the gas flow pattern into the processing chamber. The gas flow pattern can be easily adjusted merely by changing one gas distribution ring to another gas distribution ring with the desired slot configuration. The gas flow passages can easily be cleaned by removing the process chamber dome which exposes the gas flow passages in the gas distribution ring (abstract, note gas ring 50 in Figs. 1-5).



	‘893’s seal cap 88 attached to ceiling of housing/lower shell 65 but does not directly seal against the manifold/injection ring 76. ‘439’s gas distribution ring 50 connects O-ring 88 on its upper surface. 

‘109 is an analogous art in the field of Substrate processing apparatus and attaching/detaching method of reaction vessel (title) a vertical semiconductor manufacturing device ([0045]), the boat 217 is vertically supported by the seal cap 219 so that the lower end portion of the vertical processing furnace 202 can be closed ([0054]). ‘109 teaches that An O-ring 289 as a seal member that abuts on the lower end of the inlet manifold 209 is provided on the upper surface of the seal cap 219 (Fig. 1, [0077], 4th sentence). ‘108 further teaches a heat insulating member 271 having a topped cylindrical shape, a heater cover 272 of a metal plate covering the heat insulating member 271 … a heating wire 274 as a heater supported by the heating wire support column 273 and formed in a coil shape ([0070]), The reaction tube 203 is 

	Note also the heat insulating member 271 and the heating wire of ‘109, along with other components, corresponds to the heater unit 73 of ‘893. Proving that the heating element of the heater unit 73 can be separated from the insulation (in the combination with ‘383).


Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the seal cap to direct contact the lower end of the manifold 209, as taught by ‘109, (omitted the ceiling of the hosing 65, or rearrange the O-ring 88 to lower surface in ‘439, the limitations of 1C). It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. It would also have been obvious to have replaced the integrated heating unit 73 of ‘893 with heating wire 274 in direct contact with the inner shell (the limitations of 1A again), as taught by ‘109, for its suitability with predictable results. The prima facie case of obviousness. MPEP 2144.07.

	‘893 further teaches the limitations of:
Claim 2: Fig. 2 process tube 75 separates the inner and outer spaces (the claimed “wherein the outer chamber is fluidly isolated from the inner chamber”).
	Claims 4, 6, and 10: A horizontally protruded arm 87 is installed on a side surface of the elevating stage 85, and a sealing cap 88 is horizontally installed at an end portion of the arm 87. The sealing cap 88 functions to airtightly seal the boat loading/unloading opening 71 disposed at the housing 65 of the antechamber 64 serving as a furnace mouth of the process tube 75 and also vertically supports the boat 79 ([0030], see Fig. 4, the claimed “wherein the lift plate, when in the raised position, is configured to seal a cassette, positioned on the lift plate, in the high-pressure region” of claim 4, “wherein the lift plate, when in a raised position, contacts a seal that sealingly separates the inner chamber into high-pressure and low-pressure regions” of claim 6, and “a seal configured to seal the injection ring to the lift plate when the lift plate is in a raised position” of claim 10, ‘109 also teaches these limitations).
	Claim 5: installed at the top wall of the housing 65 of the antechamber 64 is a boat loading/unloading opening 71, which is configured to be opened or closed by a shutter 72 ([0028], the claimed “wherein the lift plate, when in a lowered position, allows fluid communication between the high-pressure region and the low-pressure region”).
.
Claims 7 and 11, and alternatively claims 1-2, 4-6, 10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘893, in view of ‘383, ‘439, ‘109, and Nishikawa et al. (US 20070087533, hereafter ‘533).
In case Applicants argue that the gas ring 50 of ‘893 does not include “one or more outlet ports facing the injection port across the inner chamber” of claim 1.

‘439 is an analogous art as discussed above.

‘533 is an analogous art in the field of Gas Ring And Method Of Processing Substrates (title) semiconductor processing equipment ([0002]). ‘533 teaches that gas ring 106 is provided as a retrofit kit for pancake reactor 100 (Fig. 1, [0085]), The process gas flows horizontally as indicated by arrows 128 from gas injector ports 120 across a principal surface 108P of a rotating susceptor 108 to gas exhaust ports 122 of gas ring 106 ([0035], 2nd sentence, note various embodiment of gas ring chassis 130).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple gas rings with different flow pattern, as taught by ‘439, with gas exhaust ports 122 across from the gas injector ports 120 of ‘533 as these ring design, as multiple replaceable/retrofit gas 

Claims 2, 4-6, 10, and 27 rejections are discussed above.

The combination of ‘893, ‘383, ‘439, and ‘109 does not teach the limitations of:
Claim 7: further comprising: a cooling channel disposed adjacent to the seal, the cooling channel disposed between the seal and the one or more heater.
Claim 11: further comprising: a cooling channel disposed in the injection ring between the seal and the inner shell.

‘533 further teaches that Referring now to FIGS. 4, 5 and 6 together, chassis 130 includes first and second cooling fluid couplings 410A, 410B, collectively referred to as cooling fluid couplings 410. Chassis 130 further includes a first internal cooling channel 610 coupled to cooling fluid couplings 410. Internal cooling channel 610 includes split upper and lower channels 612A, 612B as illustrated in FIG. 6 ([0066]), Referring now to FIGS. 5 and 6 together, upper surface 106U includes O-ring grooves 117A, 117B, collectively referred to as O-ring grooves 117 ([0056]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added cooling channel 610 near the O-ring grooves, as taught by ‘533, to the sealing cap 88 of ‘893 (the limitations of claims 7 and 11), for the purpose of cooling the sealing mechanism. 
Alternatively, claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘383, ‘439, and ‘109 (optionally with ‘533), as being applied to claims 6 and 10 rejection above, further in view of Yamaga et al. (US 5578132, hereafter ‘132).
In case Applicants argue that ‘533 did not expressing teaches the motivation of the cooling channel.

The combination of ‘893, ‘383, ‘439, and ‘109 (optionally with ‘533) does not teach the limitations of:
Claim 7: further comprising: a cooling channel disposed adjacent to the seal, the cooling channel disposed between the seal and the one or more heater.
Claim 11: further comprising: a cooling channel disposed in the injection ring between the seal and the inner shell.

‘132 is an analogous art in the field of Apparatus for heat treating semiconductors at normal pressure and low pressure (title), The inner tube 203 and the outer tube 204 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added cooling water passage, as taught by ‘132, to the seal cap 219 of ‘109 (the limitations of claims 7 and 11), for the purpose of the O-ring 48 is free from damage due to its melting by the high temperature and can maintain its sealing function, as taught by ‘132 (col. 8, lines 9-11).

Note ‘132 also teaches O-ring 48 between the sealing cap 26 and manifold 34 (e.g., Fig. 1 and other Figures, also the limitations of 1C).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘383, ‘439, and ‘109 (optionally with ‘533), as being applied to claim 1 rejection above, further in view of Cook et al. (US 20030049372, hereafter ‘372).
‘893 further teaches that the present invention can be equally applied to a substrate processing apparatus which can be used in … a plasma treatment ([0073]) but does not specify whether it is in situ or remote plasma. ‘893, ‘383, ‘439, and ‘109 (optionally with ‘533) does not explicitly teach the limitations of:


‘372 is an analogous art in the field of high rate deposition at low pressures in a small batch reactor (title) vertical-flow reactor ([0006]), a reactor 59 taken at an angle for description of the reactor heaters 78, windows 72 and thermal plates 76 relative to the carrier/boat 77. The deposition of silicon on a plurality of substrates 60 in accordance with the present invention will be described below. Substrates 60 are placed in the boat 77 on susceptors 62 (Fig. 5(a), [0073]). ‘372 teaches a remote plasma injector ([0022]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a remote plasma source of ‘372 as the plasma CVD of ‘893, for the purpose of plasma treatment, as required by ‘893 ([0073]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘383, ‘439, and ‘109 (optionally with ‘533), as being applied to claim 1 rejection above, further in view of Lindeboom et al. (US 20060105107, hereafter ‘107).
‘893, ‘383, ‘439, and ‘109 (optionally with ‘533) does not teach the limitations of:
Claim 14: further comprising: a heating element interfaced with the lift plate.

as an alternative to adjusting the isolation value of the pedestal 30 to supply sufficient heat to the door plate 90, a door plate heater 92 is preferably provided. The door plate heater 92 is preferably provided below the pedestal 30. As illustrated, the door plate heater 92 can be provided below the pedestal 30 and the door plate 90 ([0037]), the heater 92 is a resistive heater … In other embodiments, the heater can be formed inside the door plate 90, e.g., as resistive heating elements embedded inside the door plate ([0040], 2nd and last sentences). 

Note the heat insulating plates 216 of ‘109 corresponds to “the isolation value” of ‘107.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a plate heater 92 to the sealing cap 88 of ‘893, for the purpose of supplying sufficient heat to the door late, as taught by ‘107 ([0037]) (or to have replaced the heat insulating plates 216 of ‘109 with resistive heating elements embedded inside the door plate/lift plate 219 of ‘109, as taught by ‘107, for its suitability alternative to thermal isolation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘383, ‘439, and ‘109 (optionally with ‘533), as being applied to claim 1 rejection above, further in view of Shimada et al. (US 5383984, hereafter ‘984).
‘893, ‘383, ‘439, and ‘109 (optionally with ‘533) does not teach the limitations of:
Claim 28: wherein the outer chamber comprises a substantially uniform width between the inner shell and the upper shell.

‘984 is an analogous art in the field of Plasma Processing Apparatus Etching Tunnel-type (title), a plurality of wafers are to be dry-etched and ashed in the vertical process tube, however, the above-mentioned heater means of the conventional ashing apparatus wherein heaters are embedded in the wafer stage cannot be used because the flow of gas must be made uniform between the wafers (col. 1, lines 22-27).  ‘984 teaches that The process tube made of quartz comprises outer and inner cylinders 21 and 22 which are arranged substantially coaxial to each other (col. 3, line 67 to col. 4, line 1, Fig. 1 shows the outer and inner cylinders made up a substantially uniform width between them). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the heater unit 73 of ‘893 with the outer cylinders 21 that conforms with the inner cylinder 22, as In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘893, in view of Kim et al. (US 20070187386, hereafter ‘386), Uemori et al. (US 20050082281, hereafter ‘281), ‘383 (or ‘109), and ‘439.
‘893 teaches some limitations of:
Claim 21: batch processing unit (abstract, the claimed “A batch processing chamber comprising”):
As shown in FIGS. 1 to 3, the first CVD unit 61 has an antechamber 64 where the boat 79 waits. A housing 65 of the antechamber 64 ([0027], the claimed “a lower shell”);
Installed at a front wall of the housing 65 of the antechamber 64 and its adjoining rear wall of the housing 12 of the negative pressure wafer transfer chamber 11 are wafer loading/unloading openings 66 and 67 ([0027], 3rd sentence, the claimed “a substrate transfer port formed through the lower shell”); 
Vertically installed above the housing 65 of the antechamber 64 is a heater unit 73, and provided inside the heater unit 73 is a process tube 75 for forming a process room 74 ([0027], 2nd sentence, the heater unit is the claimed “an upper shell disposed on the lower shell”, the process tube 75 is the claimed “an inner shell disposed within the upper shell, the inner shell and the upper shell bounding an outer chamber, the 
the antechamber 64 is evacuated to be in a vacuum condition ([0038], last sentence, the process room 76 needs to have separate pipe lead to vacuum for the boat removal, even if processing at the high pressure according to ‘386 below, the claimed “a vacuum pump coupled to a low-pressure region of the inner chamber, and the high-pressure region of the inner chamber, wherein the vacuum pump is configured to evacuate each of the low-pressure region of the inner chamber, and the high-pressure region of the inner chamber“);
 A horizontally protruded arm 87 is installed on a side surface of the elevating stage 85, and a sealing cap 88 is horizontally installed at an end portion of the arm 87. The sealing cap 88 functions to airtightly seal the boat loading/unloading opening 71 disposed at the housing 65 of the antechamber 64 serving as a furnace mouth of the process tube 75 and also vertically supports the boat 79 ([0030], see Fig. 4, the claimed “a lift plate moveably disposed within the lower shell, wherein the lift plate, when in a raised position, sealingly separates the inner chamber into the high-pressure region and the low-pressure region, the high-pressure region bounded by the lift plate and the inner shell”, note by operating of the gas supply line 77, the process room 74 is capable of being at a higher pressure than the vacuum of the antechamber 64); 
As shown in FIGS. 1 and 3, the boat elevator 80 has a guide rail 83 and a feed screw shaft 84, which are vertically installed by an upper installing plate 81 and a lower nd sentence, the claimed “a bottom plate configured to support the lift plate”);
An upper portion of the feed screw shaft 84 is … connected to a motor 86 installed outside the antechamber 64 which enables the feed screw shaft 84 to rotate in forward and reverse directions ([0029], last sentence, the claimed “and a lifting mechanism coupled to the bottom plate, the lifting mechanism configured to raise and lower the bottom plate and the lift plate”);
The process tube 75 is supported via a manifold 76 disposed on the top wall of the housing 65 of the antechamber 64, and connected to the manifold 76 are a gas supply line 77 for introducing a source gas or a purge gas into the process room 74 formed by the cylindrical hollow portion of the process tube 75 and an exhaust line 78 for evacuating the inside of the process tube 75 ([0028], 2nd last sentence, the claimed “wherein: a bottom surface of the inner shell is configured to be coupled to an injection ring“, “each injection ring comprises a injection port“, “each injection ring comprises one or more outlet ports facing the injection port across the inner chamber“).
	
‘893 does not teach the other limitations of:
Claim 21: (21A) a vent valve coupled to a vent pipe of a high-pressure region of the inner chamber configured to release pressure from the high-pressure region of the inner chamber,

(21C) one or more heaters disposed within the outer chamber and directly attached to the inner shell, wherein the inner shell is an innermost shell of the batch processing chamber;
(21D) (a bottom surface of the inner shell is configured to be coupled to an injection ring) of a plurality of injection rings, wherein the plurality of injection rings is disposed entirely within the upper shell,
(each injection ring) of the plurality of injection rings (comprises a injection port),
(each injection ring) of the plurality of injection rings (comprises one or more outlet ports facing the injection port across the inner chamber),
at least one of the injection rings of the plurality of injection rings includes a different injection port and a different set of one or more outlet ports than another of the injection rings of the plurality of injection rings.
Claim 24: wherein the lifting mechanism is configured to function against a pressure of greater than or equal to about 50 bar.

nd last sentence), with The wafer boat holds one or more semiconductor wafers 23 (Fig. 2A, [0057], 4th sentence). ‘386 teaches that the present invention provides a method, and an apparatus thereof, to design and manufacture hydrogen/deuterium and toxic gas high pressure processing equipments (up to 100 atm) for high-K gate dielectric anneal, post-metallization sintering anneal, forming gas anneal, and other process applications in the semiconductor fabrication environment ([0050]), the pressure control valve 137 releases the built-up pressure inside the vessel by releasing the exhaust gas from both chambers. The tube pressure will be released via de-pressurizing exhaust 147 and the shell pressure will be released via shell pressure exhaust 135. When the pressure control valve releases the pressure, the nitrogen in the shell and hydrogen in the tube are simultaneously released to the exhaust 139, thus mixing and diluting hydrogen with nitrogen through exhaust vent-line 157 … the exhaust vent valve (Fig. 2B, [0070], therefore, vent valve 137 vent both the tube chamber 141 and the inner shell).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the vertical processing furnace of ‘109 for high pressure up to 100 atm and a vent line with vent valve (the limitations of 21A and 24), as taught by ‘386, for the purpose of high-K gate dielectric 

‘383 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the heater unit 73 of ‘893 to be in direct contact with the inner shell, as taught by ‘383 (the limitation of 21C). It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

Or ‘109 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the integrated heating unit 73 of ‘893 with heating wire 274 in direct contact with the inner shell (alternatively, the limitations of 21C), as taught by ‘109, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.



‘281 is an analogous art in the field of Electric Heater For A Semiconductor Processing Apparatus (title), FIG. 1 shows a vertical diffusion furnace which is an example of a semiconductor processing equipment … a boat ([0020]). ‘281 teaches that When graphite or silicon carbide is employed as a non-metal resistance heating element, it is desired to enclose the heating element in a heating element container kept under vacuum … undertakes no aging effect ([0008], 2nd sentence to last sentence, clearly the air causing aging effect of graphite).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a graphite heater under vacuum as the material of the heater unit 73 in direct contact with the inner shell (as modified by ‘383), as taught by ‘281 (the limitation of 21B), for the purpose of avoiding aging of graphite, as taught by ‘281 ([0008]). Note graphite is one of the heater material of the instant Application ([0019]).

‘439 is an analogous art as discussed above. ‘439 also teaches that As can be seen in FIG. 4, the inner wall 32 of the lower processing chamber section 30 includes a 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple gas rings with different flow pattern, as taught by ‘439, as multiple replaceable gas manifolds 76 of ‘893 (the limitations of 21D), for the purpose of easy to modify, remove, clean, and replace gas distribution ring for a highly corrosive plasma etch substrate processing chamber with desired flow patterns, as taught by ‘439 (abstract).

	‘893 further teaches the limitations of:
Claim 22: An upper portion of the feed screw shaft 84 is … connected to a motor 86 installed outside the antechamber 64 which enables the feed screw shaft 84 to rotate in forward and reverse directions ([0029], last sentence, the claimed “wherein the lifting mechanism comprises a lift motor or a linear actuator”).
Alternatively, claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘893, in view of ‘386, ‘281, ‘383 (or ‘109), ‘439, and ‘533.


‘439 is an analogous art as discussed above.

‘533 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple gas rings with different flow pattern, as taught by ‘439, with gas exhaust ports 122 across from the gas injector ports 120 of ‘533 as these ring design, as multiple replaceable/retrofit gas manifolds 76 of ‘893, for the purpose of easy to modify, remove, clean, and replace gas distribution ring for a highly corrosive plasma etch substrate processing chamber with desired flow patterns, as taught by ‘439 (abstract).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533), as being applied to claim 21 rejection above, further in view of Tachibana et al. (US 20110303147, hereafter ‘147).
‘893’s sealing cap has only one support for the sealing cap 88 (Fig. 2). The combination of ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533) does not teach the limitations of:


‘147 is an analogous art in the field of atomic layer deposition apparatus (title), forms a thin film on a substrate ([0001]) A heater, on which the substrate is placed, moves up vertically to abut on a stopper, thereby reducing the volume of the reaction chamber ([0005]). ‘147 teaches that the bottom portion 28 of the first container 20 can be separated from the sidewall and the upper wall of the first container 20. Two rods extended downward in FIG. 1 are provided in the bottom portion 28 of the first container 20, and lifting mechanisms 36 such as hydraulic cylinders are provided in the rods, respectively. The lifting mechanisms 36 vertically lift and lower the bottom portion 28 of the first container 20, the support mechanism 34, and the second container 40 and the heater 25 that are supported by the support mechanism 34. An O-ring 29 is provided between the bottom portion 28 and the sidewall portion of the first container 20, whereby the lifting mechanism 36 lifts the bottom portion 28 to close the first inner space 22 from the outside (Fig. 1, [0038]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the single support of the sealing cap 88 of ‘893 with two rods, as taught by ‘147, for its suitability alternative to thermal isolation with predictable results. The selection of something based on its prima facie case of obviousness. MPEP 2144.07.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533), as being applied to claim 21 rejection above, further in view of ‘107.
‘109 also teaches a plurality of disc-shaped heat insulating plates 216 as heat insulating members made of the heat insulating material such as quartz or silicon carbide are disposed in the lower part of the boat 217, so that heat from the heater unit 206 is hardly transmitted to the inlet manifold 209. The combination of ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533) does not teach the limitations of:
Claim 25: further comprising a heating element interfaced with the lift plate.

‘107 is an analogous art as discussed above.

Note the heat insulating plates 216 of ‘109 corresponds to “the isolation value” of ‘107.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a plate heater 92 to the sealing cap 88 of ‘893, for the purpose of supplying sufficient heat to the door late, as prima facie case of obviousness. MPEP 2144.07).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533), as being applied to claim 21 rejection above, further in view of ‘372.
‘893 further teaches that the present invention can be equally applied to a substrate processing apparatus which can be used in … a plasma treatment ([0073]) but does not specify whether it is in situ or remote plasma. The combination of ‘893, ‘386, ‘281, ‘383 (or ‘109), and ‘439 (optionally with ‘533) does not explicitly teach the limitations of:
Claim 26: further comprising: a remote plasma source fluidly coupled to the inner chamber.

‘372 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a remote plasma source .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, in view of ‘386, ‘281, ‘107, ‘372, ‘439, and ‘533.
‘893 teaches some limitations of:
Claim 21: batch processing unit (abstract, the claimed “A batch processing chamber comprising”):
As shown in FIGS. 1 to 3, the first CVD unit 61 has an antechamber 64 where the boat 79 waits. A housing 65 of the antechamber 64 ([0027], the claimed “a lower shell”);
Installed at a front wall of the housing 65 of the antechamber 64 and its adjoining rear wall of the housing 12 of the negative pressure wafer transfer chamber 11 are wafer loading/unloading openings 66 and 67 ([0027], 3rd sentence, the claimed “a substrate transfer port formed through the lower shell”);
 As shown in FIGS. 1 and 3, the boat elevator 80 has a guide rail 83 and a feed screw shaft 84, which are vertically installed by an upper installing plate 81 and a lower installing plate 82 ([0029], 2nd sentence, the claimed “a bottom plate coupled to a bottom surface of the lower shell”);
Vertically installed above the housing 65 of the antechamber 64 is a heater unit 73, and provided inside the heater unit 73 is a process tube 75 for forming a process room 74 ([0027], 2nd sentence, the heater unit is the claimed “an upper shell disposed 
the antechamber 64 is evacuated to be in a vacuum condition ([0038], last sentence, the process room 76 needs to have separate pipe lead to vacuum for the boat removal, even if processing at the high pressure according to ‘386 below, the claimed “a vacuum pump coupled to a low-pressure region of the inner chamber, and the high-pressure region of the inner chamber, wherein the vacuum pump is configured to evacuate each of the low-pressure region of the inner chamber, and the high-pressure region of the inner chamber“);
 A horizontally protruded arm 87 is installed on a side surface of the elevating stage 85, and a sealing cap 88 is horizontally installed at an end portion of the arm 87. The sealing cap 88 functions to airtightly seal the boat loading/unloading opening 71 disposed at the housing 65 of the antechamber 64 serving as a furnace mouth of the process tube 75 and also vertically supports the boat 79 ([0030], see Fig. 4, the claimed “a lift plate moveably disposed within the lower shell, the lift plate configured to be raised to seal the high-pressure region and lowered to allow fluid communication between the high-pressure region and the low-pressure region”, note by operating of the 
The process tube 75 is supported via a manifold 76 disposed on the top wall of the housing 65 of the antechamber 64, and connected to the manifold 76 are a gas supply line 77 for introducing a source gas or a purge gas into the process room 74 formed by the cylindrical hollow portion of the process tube 75 and an exhaust line 78 for evacuating the inside of the process tube 75 ([0028], 2nd last sentence, the claimed “wherein: a bottom surface of the inner shell is configured to be removably coupled to an injection ring“, different part intrinsically can be removed, see also ‘439 below, and “each injection ring comprises a injection port“, “each injection ring of the plurality of injection rings comprises one or more outlet ports facing the injection port across the inner chamber“);
A horizontally protruded arm 87 is installed on a side surface of the elevating stage 85, and a sealing cap 88 is horizontally installed at an end portion of the arm 87. The sealing cap 88 functions to airtightly seal the boat loading/unloading opening 71 disposed at the housing 65 of the antechamber 64 serving as a furnace mouth of the process tube 75 and also vertically supports the boat 79 ([0030], see Fig. 4, the claimed “a seal is configured to couple the injection ring to the lift plate in the high-pressure region”).

‘893 does not teach the other limitations of:

 (15B) (a vacuum pump coupled to) the outer chamber, (a low-pressure region of the inner chamber, and the high-pressure region of the inner chamber, wherein the vacuum pump is configured to evacuate each of) the outer chamber, (the low-pressure region of the inner chamber, and the high-pressure region of the inner chamber);
(15C) a heating element coupled to the lift plate; and 
(15D) a remote plasma source coupled to the inner chamber, 
(15E) (a bottom surface of the inner shell is configured to be removably coupled to an injection ring) of a plurality of injection rings, (15F) using fasteners, (15G) wherein the plurality of injection rings is disposed entirely within the upper shell,
(each injection ring) of the plurality of injection rings (comprises a injection port),
(each injection ring) of the plurality of injection rings (comprises one or more outlet ports facing the injection port across the inner chamber),
at least one of the injection rings of the plurality of injection rings includes a different injection port and a different set of one or more outlet ports than another of the injection rings of the plurality of injection rings;
(15H) a cooling channel is disposed adjacent to the seal.

‘386 is an analogous art as discussed above.



‘281 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the heater unit 73 in direct contact with the inner shell (modified by ‘383) with a graphite heater under vacuum, as taught by ‘281 (the limitation of 15B), for the purpose of avoiding aging of graphite, as taught by ‘281 ([0008]). Note graphite is one of the heater material of the instant Application ([0019]).

‘107 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the heat insulating plates prima facie case of obviousness. MPEP 2144.07.

‘372 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a remote plasma source to the outer tube 205 of ‘108 (the limitation of 15D), for the purpose of cleaning the susceptor, as taught by ‘372 ([0083]).

‘439 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple gas rings with different flow pattern, as taught by ‘439, as multiple replaceable gas manifolds 76 of ‘893 (the limitations of 15E and 15G), for the purpose of easy to modify, remove, clean, and replace gas distribution ring for a highly corrosive plasma etch substrate processing chamber with desired flow patterns, as taught by ‘439 (abstract).

‘533 is an analogous art as discussed above. ‘533 further teaches that Seal plate 218B is mounted to chassis 130 using screws 230, which pass through mounting apertures 1320 of seal plate 218B and into threaded mounting apertures 1322 of chassis 130 ([0102]). As chassis 130 also clamps the gas ring 106, the screws/fastener is used to fasten the gas ring 106.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added cooling channel 610 near the O-ring grooves, as taught by ‘533, to the sealing cap 88 of ‘893 (the limitations of claim 15F), for the purpose of cooling the sealing mechanism. Furthermore, to have added screw to fasten the gas ring, as taught by ‘533 (the limitation of claim 15F), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

In case Applicants argue that the gas ring 50 of ‘893 does not include “one or more outlet ports facing the injection port across the inner chamber” of claim 15.

‘533 is an analogous art as discussed above.


Alternatively, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘893, in view of ‘386, ‘281, ‘107, ‘372, ‘439, ‘533, and ‘132.
In case Applicants argue that ‘533 did not expressing teaches the motivation of the cooling channel.

‘132 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added cooling water passage, as taught by ‘132, to the seal cap 219 of ‘109 (the limitations of claims 7 and 11), for the purpose of the O-ring 48 is free from damage due to its melting by the high temperature and can maintain its sealing function, as taught by ‘132 (col. 8, lines 9-11).

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. 
In regarding to claim 1 rejection, 
A) Applicants argue that the by re-arranging the heater unit 73 of Matsunaga ‘893 to be in direct contact with the inner shell, as taught by Voigt ‘383, then it would not be plausible to make the upper shell in direct contact with the inner shell, and there is no motivation to provide an additional shell, see the top of page 10.
This argument is found not persuasive.
Only the heating element portion of the heater unit, such as a heating coil (or heating wire) is moved to and in direct contact of the inner shell. The insulation portion of the heater unit remain in place for the sake of insulation. There is no motivation to remove the insulation.
B) to replace the manifold 76 of ‘893 with the gas distribution ring 50 of Salzman ‘439 and o-ring 289 of Shibata ‘109, this is combination of several references, see the bottom of page 10.
This argument is found not persuasive.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

C) The combination of ‘893 with ‘439 and ‘109 is hindsight because the manifold ring is used for support while ‘439’s ring does not have support function and would make ‘893 inoperable, see lines 1-7 of page 11.
This argument is found not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
‘439 is relied upon for “gas flow pattern can be easily adjusted merely by changing one gas distribution ring to another gas distribution ring with the desired slot configuration” (abstract). A person of ordinary skill in the art would have known to make replaceable gas manifolds 76 of ‘893 each with different flow pattern.
D) modify the lower surface of the manifold 76 of ‘893 with the O-ring of ‘109 would make it inoperable for providing structure support, see lines 7-12.
This argument is found not persuasive.

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080241384 is cited for multiple guide posts 382 (Fig. 3, [0057]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.